Citation Nr: 1034142	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  05-03 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for onychomycosis, claimed 
as foot fungus, to include as due to herbicide exposure.

2.  Entitlement to service connection for dermatitis, claimed as 
fungal infection of hands, to include as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2004 rating decision in which the RO denied the 
Veteran's claims for service connection for onychomycosis and 
dermatitis, claimed as due to herbicide exposure.  In April 2004, 
the Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in January 2005, and in February 2005, 
the Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals).

In March 2006, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is of record.

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), 
that reversed a decision of the Board which denied service 
connection for disabilities claimed as a result of exposure to 
herbicides.  At issue was VA's definition of "service in 
Vietnam" to include service in the waters offshore and service 
in other locations only if the conditions of service involved 
duty or visitation in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2008).  VA appealed the decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and imposed a 
stay at the Board on the adjudication of the claims affected by 
Haas, affecting the Veteran's current claims on appeal.

After a subsequent decision rendered by the Federal Circuit (see 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008)) and a denial of a 
writ of certiorari to the United States Supreme Court in January 
2009 (see Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009 (No. 08-
525)), the stay was rescinded and the Board resumed adjudication 
of the previously stayed cases.

In May 2009, the Board remanded the Veteran's claims to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., for 
further development, to include a VA examination.  After 
completing some of the requested development, the AMC continued 
to deny the claim (as reflected in a June 2010 supplemental SOC 
(SSOC)) and returned the matter to the Board for further 
appellate consideration.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C. VA will notify the Veteran when further 
action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that 
further action in this appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on this 
matter.

A remand by the Board confers upon the veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

On May 2006 remand, the Board instructed the RO to obtain from 
the Corpus Christi Outpatient Clinic and the Audie L. Murphy 
Memorial VA Medical Center (VAMC) all records of evaluation 
and/or treatment of the Veteran's hands and/or feet, for the 
periods prior to March 2004 and since January 2006.  The RO 
obtained records from the Corpus Christi Outpatient Clinic and 
the Audie L. Murphy Memorial VAMC from March 2005 through January 
2006.  In a June 2010 SSOC, the RO noted that it had obtained the 
relevant VA treatment records covering the period from March 2004 
to January 2006, as requested by the Board.  The RO failed to 
obtain the correct records.

Accordingly, on remand, the RO should obtain and associate with 
the claims file all outstanding VA medical records from the 
Corpus Christi Outpatient Clinic and the Audie L. Murphy Memorial 
VAMC prior to March 2004 and since January 2006.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain from the above-noted facility all 
outstanding records of VA treatment and/or evaluation of the 
Veteran prior to March 2004 and since January 2006.  The RO 
should follow the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
while these matters are on remand, the RO should also give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the claims on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA (to include a new VA examination, if pertinent evidence is 
received warranting a new examination) prior to adjudicating the 
claims on appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Corpus 
Christi Outpatient Clinic and the Audie L. 
Murphy Memorial VAMC all outstanding 
pertinent records of evaluation and/or 
treatment of the Veteran, prior to March 
2004 and since January 2006.  The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

2.  The RO should furnish to the Veteran and 
his representative a letter requesting that 
the Veteran provide information and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal that is not currently of 
record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claims 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.  

4.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall, 11 Vet. App. 
268.

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted (to include a 
new examination, if appropriate), the RO 
should adjudicate the matters of service 
connection for onychomycosis, claimed as foot 
fungus, and for dermatitis, claimed as fungal 
infection of hands, each to include as due to 
herbicide exposure.  The RO should adjudicate 
each claim in light of all pertinent evidence 
(to particularly include all that added to 
the claims file since the RO's last 
adjudication of these claims).

6.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


